DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in line 13 and 17, respectively, “with” should be --within--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,464,456 to Darolia et al.
Regarding claim 1, Darolia teaches a fairing assembly for a gas turbine engine, comprising: 
a plurality of fairings (12), each fairing having an inner end radially spaced apart from an outer end (the bottom and top of Fig. 3, respectively), each fairing extending axially from a leading edge to a trailing edge (left to right in Fig. 3); 
an annular inner band (16) defining a plurality of inner pockets (at 34, Fig. 3), each inner pocket shaped complementary to the inner end of each fairing (Fig. 3), each inner pocket having a forward end and an aft end (left to right in Fig. 3); and 

wherein the inner band is a single piece structure (as shown in Fig. 1), 
wherein the outer band is a single piece structure (as shown in Fig. 1-2), and 
wherein the inner end of each fairing is received with an inner pocket of the plurality of inner pockets and the outer end of each fairing is received within an outer pocket of the plurality of outer pockets (Fig. 3).
Because Darolia teaches the assembly of claim 1, it also therefore teaches the method of claim 23 which recites the steps of assembling the same components in the same arrangement.
Regarding claim 2, Darolia teaches the fairing assembly of claim 1 (as set forth above), wherein the inner band surrounds each inner pocket such that each inner pocket is closed at the forward end and the aft end (as shown in Fig. 1 and 3).
Regarding claim 3, Darolia teaches the fairing assembly of claim 1 (as set forth above), wherein the outer band surrounds each outer pocket such that each outer pocket is closed at the forward end and the aft end (as shown in Fig. 1 and 3).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,292,580 to Schiavo et al.
Regarding claim 1, Schiavo teaches a fairing assembly for a gas turbine engine, comprising: 
a plurality of fairings (22), each fairing having an inner end radially spaced apart from an outer end (the bottom and top of Fig. 5, respectively), each fairing extending axially from a leading edge (26) to a trailing edge (28); 

an annular outer band (48) defining a plurality of outer pockets (the airfoil shaped recess in shroud 48 as shown in Fig. 5), each outer pocket shaped complementary to the outer end of each fairing (Fig. 5), each outer pocket having a forward end and an aft end (Fig. 5), 
wherein the inner band is a single piece structure (as shown in Fig. 1 and described at col. 2, ll. 65-67 wherein it is disclosed that the individual shroud segments are attached to one another to form rings 32, 34, see note on claim interpretation below), 
wherein the outer band is a single piece structure (as shown in Fig. 1 and described at col. 2, ll. 65-67 wherein it is disclosed that the individual shroud segments are attached to one another to form rings 32, 34, see note on claim interpretation below), and 
wherein the inner end of each fairing is received with an inner pocket of the plurality of inner pockets and the outer end of each fairing is received within an outer pocket of the plurality of outer pockets (Fig. 4-5).
The claim term “single piece structure” is being interpreted as including not only structures of unitary composition such as one made from a single casting or a single additive machining printing, but also structures which are composed of smaller parts and later assembled together.  This interpretation is in line with the application’s disclosure, particularly at para. 58 wherein a structure composed of components brazed together is described as a single piece structure. 
Regarding claim 8, Schiavo teaches the fairing assemblies of claim 1 (as set forth above), wherein the plurality of fairings, the inner band, and the outer band are each formed from a ceramic matrix composite material (col. 3, ll. 9-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 6, 7, 9, 10, 13, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,464,456 to Darolia et al in view of US 8,500,394 to Major et al.
Regarding claim 4, Darolia teaches the fairing assembly of claim 1 (as set forth above), including inner pockets which are closed at the aft end (Fig. 2), but fails to teach that the forward end of each inner pocket is open.
Major teaches a gas turbine component (vane 28) which is located within the working fluid flowpath (the same environment as the fairing of Darolia), wherein an inner end (32) is received in an inner ring (34, Fig. 3) in an inner pocket (at 84b in Fig. 5A) and the forward end of each inner pocket is open (Fig. 5A).
Major also teaches that splitting of the inner ring (34) into forward and aft segments (56, 58) increases ease of assembly and repair of the ring (col. 3, ll. 56-62).  Because both Darolia and Major teach gas turbine flowpath components which are mounted at an inner end in an inner ring, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fairing assembly of Darolia by forming the inner ring with inner pockets open at 
Regarding claim 5, Darolia as modified by Major teaches the fairing assembly of claim 4 (as set forth above), further comprising: an inner ring (56) positioned against a forward edge of the inner band (Fig. 5A) to close the forward end of each inner pocket (Fig. 3).
Regarding claims 6 and 7, Darolia as modified by Major teaches the fairing assembly of claim 4 (as set forth above), wherein the teachings of Major may be equally applied to the outer pocket for the same reasons as applied to the inner pockets as discussed in the rejection of claim 4 above.  Therefore, Darolia in view of Major can be said to teach that each outer pocket is open at the forward end and closed at the aft end (in the same arrangement as in Fig. 3 of Major) (claim 6), and an outer ring positioned at a forward flange of the outer band to close the forward end of each outer pocket (in the same arrangement as Fig. 3 of Major) (claim 7).
Regarding claim 9, Darolia as modified by Major teaches a fairing assembly for a gas turbine engine, comprising: 
a plurality of fairings (Darolia 12), each fairing having an inner end radially spaced apart from an outer end(bottom and top of Fig. 3 of Darolia, respectively), each fairing extending axially from a leading edge to a trailing edge (left to right in Fig. 3 of Darolia); 
an inner ring (Darolia 16) defining a plurality of inner pocket forward segments (Major 56); 
an annular inner band (Major 58) defining a plurality of inner pocket aft segments (Major Fig. 5A), the inner ring positioned against a forward edge of the inner band such that the inner pocket forward segments and inner pocket aft segments form a plurality of inner pockets (Major 82a/b, Fig. 5A), each inner pocket shaped complementary to the inner end of each fairing (Darolia Fig. 3), each inner pocket having a forward end and an aft end (Darolia Fig. 3); and 

wherein the inner ring is a single piece structure (Major Fig. 5A), 
wherein the inner band is a single piece structure (Major Fig. 5A), 
wherein the outer band is a single piece structure (Major, in the same arrangement as the inner band in Fig. 5A), and 
wherein the inner end of each fairing is received within an inner pocket of the plurality of inner pockets and the outer end of each fairing is received within an outer pocket of the plurality of outer pockets (Darolia Fig. 3).
Regarding claim 10, Darolia as modified by Major teaches the fairing assembly of claim 9 (as set forth above), further comprising: an outer ring (corresponding to the inner ring 56 of Major), wherein the outer ring is a single piece structure (Major Fig. 5A), wherein each outer pocket is open at the forward end and closed at the aft end (in the same arrangement as Major Fig. 5A), and wherein the outer ring is positioned at a forward flange of the outer band to close the forward end of each outer pocket (Major Fig. 5A).
Regarding claim 13, Darolia as modified by Major teaches the fairing assembly of claim 9 (as set forth above), wherein each inner pocket comprises a lip (formed at 34 and 38 in Darolia Fig. 3) that extends about the inner pocket, and wherein the inner end of each fairing is received within an inner pocket such that the inner end contacts the lip (Darolia Fig. 3).
Regarding claim 14, Darolia as modified by Major teaches the fairing assembly of claim 9 (as set forth above), wherein each outer pocket comprises a lip (Darolia 36) that extends about the outer pocket (Darolia Fig. 3), and wherein the outer end of each fairing is received within an outer pocket such that the outer end contacts the lip (Darolia Fig. 3).
Regarding claims 15 and 16, Darolia as modified by Major teaches the fairing assembly of claim 9 (as set forth above), further comprising: a plurality of seals (Darolia 34, 36), wherein a seal of the plurality of seals is positioned between the outer end of each fairing and the outer band and between the inner end of each fairing and the inner band (Darolia Fig. 3), wherein each seal of the plurality of seals comprises a curved arm (the portion of Darolia seal 36 which extends along the suction side of the airfoil as shown in Fig. 4) that is compressed between the outer end of the fairing and the outer band (Darolia Fig. 3), and wherein each seal of the plurality of seals comprises at least one planar wear surface (the surfaces of Darolia seals 36, 38 which are in contact with vane 12 in Fig. 3) between the outer end of the fairing and the outer band (Darolia Fig. 3).
Regarding claim 17, Darolia as modified by Major teaches the fairing assembly of claim 9 (as set forth above), wherein the plurality of fairings are pinned at the inner end of each fairing (Darolia Fig. 7) with a plurality of pins (Darolia 56), each pin of the plurality of pins extending between the inner end of one fairing of the plurality of fairings and the inner band (Darolia Fig. 7).
Regarding claim 24, Darolia as modified by Major teaches the method of claim 23 (as set forth above), wherein the outer band slides into position from a forward end of the fairing assembly toward an aft end of the fairing assembly (Major Fig. 5A).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,464,456 to Darolia et al in view of US 8,500,394 to Major et al and in further view of US 2015/0337687 to Scott et al.  Darolia as modified by Major teaches the fairing assembly of claim 9 (as set forth above), but fails to teach that at least one fairing is split axially and comprises a forward section and an aft section.
Scott teaches a turbine fairing which is split axially (at joints 206a, 206b) and comprises a forward section and an aft section (202, 204, Fig. 3B).
Scott also teaches that providing a fairing which is split axially allows for the use of single piece frame while providing easier installation of the fairings without creating weak joints at critical locations such as the leading and trailing edges (para. 22-23).  Because Darolia as modified by Major also teaches a single piece frame utilizing fairings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fairing assembly of Darolia as modified by Major by using a fairing which is split axially as taught by Scott for the purposes of increasing ease of installation without sacrificing fairing strength (Scott para. 22-23).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,464,456 to Darolia et al in view of US 8,500,394 to Major et al and in further view of US 9,784,133 to Karafillis et al.  Darolia as modified by Major teaches the fairing assembly of claim 9 (as set forth above), but fails to teach that at least one fairing is split circumferentially and comprises a first side section and a second side section.
Karafillis teaches a turbine fairing which is split circumferentially (at joints 96, 98) and comprises a first side section and a second side section (104, 106, Fig. 6).
Karafillis also teaches that providing a fairing which is split circumferentially allows for the use of single piece frame while simultaneously allowing for a reduction in the overall maximum circumferential thickness which is desirable because it reduces unwanted pressure losses and allows for increased operating temperatures and therefore increased engine efficiency (col. 4, ll. 42-52).  Because Darolia as modified by Major also teaches a single piece frame utilizing fairings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fairing assembly of Darolia as modified by Major by using a fairing which is split circumferentially as taught by Karafillis for the purposes of increasing engine efficiency (Karafillis col. 4, ll. 42-52).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,292,580 to Schiavo et al in view of US 8,500,394 to Major et al.
Regarding claim 9, Schiavo teaches a fairing assembly for a gas turbine engine, comprising: 
a plurality of fairings (22), each fairing having an inner end radially spaced apart from an outer end (the bottom and top of Fig. 5, respectively), each fairing extending axially from a leading edge (26) to a trailing edge (28); 
an annular inner band (formed by adjacent shroud covers 46) defining a plurality of inner pockets (the hole through CMC shroud 46 corresponding to socket 84, see Fig. 4), each inner pocket shaped complementary to the inner end of each fairing (Fig. 5), each inner pocket having a forward end and an aft end (Fig. 5); and 
an annular outer band (48) defining a plurality of outer pockets (the airfoil shaped recess in shroud 48 as shown in Fig. 5), each outer pocket shaped complementary to the outer end of each fairing (Fig. 5), each outer pocket having a forward end and an aft end (Fig. 5), 
wherein the inner band is a single piece structure (as shown in Fig. 1 and described at col. 2, ll. 65-67 wherein it is disclosed that the individual shroud segments are attached to one another to form rings 32, 34, see note on claim interpretation below), 
wherein the outer band is a single piece structure (as shown in Fig. 1 and described at col. 2, ll. 65-67 wherein it is disclosed that the individual shroud segments are attached to one another to form rings 32, 34, see note on claim interpretation below), and 
wherein the inner end of each fairing is received with an inner pocket of the plurality of inner pockets and the outer end of each fairing is received within an outer pocket of the plurality of outer pockets (Fig. 4-5).
Schiavo fails to teach that the assembly includes annular inner and outer bands forming inner and outer pocket aft segments, i.e. that the inner and outer rings are split.
Major teaches a gas turbine component (vane 28) which is located within the working fluid flowpath (the same environment as the fairing of Darolia), wherein an inner end (32) is received in an inner ring (34, Fig. 3) in an inner pocket (at 84b in Fig. 5A) and the forward end of each inner pocket is open (Fig. 5A).
Major also teaches that splitting of the inner ring (34) into forward and aft segments (56, 58) increases ease of assembly and repair of the ring (col. 3, ll. 56-62).  Because both Schiavo and Major teach gas turbine flowpath components which are mounted at an inner end in an inner ring, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fairing assembly of Schiavo by forming the inner ring with inner pockets open at the forward end as taught by Major for the purpose of increasing ease of assembly and repair of the ring (col. 3, ll. 56-62).
Regarding claim 18, Schiavo as modified by Major teaches the fairing assembly claim 9 (as set forth above), wherein the plurality of fairings, the inner band, and the outer band are each formed from a ceramic matrix composite material (Schiavo col. 3, ll. 9-17).
Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/               Examiner, Art Unit 3745       

/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745